Title: Memorandum from Tench Coxe, [before 5 February 1793?]
From: Coxe, Tench
To: Jefferson, Thomas



[before 5 Feb. 1793?]

[…]
10
To abolish the drawbacks of the foreign or impost duty upon all manufactures from grain, upon butter, cheese, wet provisions, oil, whalebone, fish. (Quere, also the manufactures from wood).
11
To abolish the draw backs of the foreign or impost Duty upon all manufactures necessary in the building, equipping, or repairing of merchant
 
Vessels and Ships of war (or at least certain of them) such as Sail cloth Cordage, anchors, sheathing paper, gun powder, cartridge paper.
12
To prohibit foreign Ships from carrying from hence to foreign ports, other than their own, any foreign goods wares or merchandize.
